 



Exhibit 10.1
TERMINATION AGREEMENT AND GENERAL RELEASE
     James L. Fares, on behalf of himself and his heirs, successors, and assigns
(the “Executive”) and Questcor Pharmaceuticals, Inc. (the “Company”) hereby
agree to the following terms and conditions related to the recent termination of
Executive’s employment with the Company.
     1.     Executive’s employment with the Company was terminated effective
May 20, 2007 (the “Termination Date”). Effective as of that date, Executive
relinquished his titles of President and Chief Executive Officer of the Company,
as well as any other officer or employee positions or titles he may have held
with the Company and any of its affiliated companies. Executive hereby resigns,
effective as of the date of this Agreement, as a director of the Company and any
of its affiliated companies. Executive confirms that his resignation as a
director of the Company is not due to any disagreement with the Company on any
matter relating to the Company’s operations, policies or practices.
     2.     With respect to any outstanding business expenses, Executive agrees
that on or before June 20, 2007, he will submit a final expense reimbursement
statement reflecting any outstanding business expenses (i) incurred through his
Termination date and (ii) incurred in connection with his trip to the Company’s
headquarters on May 24, 2007 to collect his personal belongings, along with the
appropriate receipts and necessary supporting documentation. The Company will
provide reimbursement for appropriate business expenses pursuant to its current
business policies and practices.
     3.     Other than any such outstanding expenses, the future payments
referred to in Paragraph 8 and the vested options referred to in Paragraph 4,
Executive represents and agrees that he has received all compensation owed to
him by the Company through his Termination Date, including any and all wages,
bonuses, incentives, stock options, commissions, earned but unused vacation, and
any other payments, benefits, or other compensation of any kind to which he was
entitled from the Company.
     4.     With respect to stock options and restricted stock, the parties
acknowledge that:
              (a)     Executive currently has an option granted on February 18,
2005 to purchase One Million Five Hundred Thousand (1,500,000) shares of the
Company’s common stock at an exercise price equal to $0.44 per share, of which
Eight Hundred Forty-Three Thousand Seven Hundred and Forty-Nine (843,749) option
shares were “vested” as of the Termination Date.

(1)



--------------------------------------------------------------------------------



 



              (b)     Executive currently has an option granted on February 27,
2006 to purchase Four Hundred Thousand (400,000) shares of the Company’s common
stock at an exercise price equal to $0.98 per share, of which One Hundred
Sixteen Thousand Six Hundred and Sixty-Six (116,666) option shares were “vested”
as of the Termination Date.
              (c)     Executive currently has an option granted on March 23,
2006 to purchase One Hundred Twenty-Five Thousand (125,000) shares of the
Company’s common stock at an exercise price equal to $1.43, of which
Thirty-Three Thousand Eight Hundred and Fifty-Four (33,854) option shares were
“vested” as of the Termination Date.
              (d)     Executive currently has an option granted on February 9,
2007 to purchase Four Hundred Thousand (400,000) shares of the Company’s common
stock at an exercise price equal to $1.37, of which no option shares were vested
as of the Termination Date; and
              (e)     Executive currently has Seventy-One Thousand and Six
(71,006) shares of restricted stock granted on June 9, 2006, which were subject
to annual vesting at the rate of twenty-five percent (25%) per year, of which no
restricted shares were vested as of the Termination Date. The Company shall pay
the cash value of 25% of Executive’s restricted shares pursuant to Section 8
below.
     5.     Executive acknowledges and agrees that his option granted on
February 9, 2007 terminated as of the Termination Date. Executive further
acknowledges and agrees that he was obligated to transfer all 71,006 of the
restricted shares issued under his Restricted Stock Award Agreement, dated
June 9, 2006, to the Company on the Termination Date, and hereby transfers and
assigns all such 71,006 shares to the Company and agrees to provide a stock
assignment or such other documents as reasonably requested by the Company to
document such transfer and assignment.
     6.     Executive specifically understands that his stock options and
restricted stock ceased vesting as of the Termination Date and that he has three
(3) months from that date to exercise his stock options that did not terminate
on the Termination Date unless the exercise of any such options within three
(3) months after the Termination Date would result in liability under Section
16(b) of the Securities Exchange Act of 1934, in which case any such options
will terminate on September 25, 2007. The Company acknowledges that Executive
may exercise his stock options, to the extent vested as of the Termination Date,
pursuant to a “net exercise” as set forth on Exhibit A.
     7.     Executive represents to the Company that he is signing this
Termination Agreement and General Release (this “Agreement”) voluntarily and
with a full understanding of and agreement with its terms for the purpose of
receiving additional pay and consideration from the Company beyond that which is
owed to him. Executive further represents to the Company that he has full
authority to execute and deliver this Agreement without any requirement to
obtain any spousal or other consent.

(2)



--------------------------------------------------------------------------------



 



     8.     In reliance on Executive’s promises, representations, and releases
in this Agreement and to ease Executive’s transition to other employment,
commencing eight (8) days after the Company’s receipt of a copy of this
Termination Agreement and General Release executed by Executive (the “Release
Effective Date”), or as soon thereafter as administratively practicable, the
Company will make the following monthly payments to Executive for a period of
six (6) months: (i) salary continuation payments, based on Executive’s final
monthly rate of pay, of Twenty-Nine Thousand One Hundred Sixty-Six Dollars and
Sixty-Seven Cents ($29,166.67); (ii) One Thousand Four Hundred Seventy-Nine
Dollars and Twenty-Nine Cents ($1,479.29), in the aggregate representing the
cash value of 25%of Executive’s previously granted restricted shares; and
(iii) Eleven Thousand One Hundred Eighty-Seven Dollars and Seventeen Cents
($11,187.17), in the aggregate representing Executive’s pro rated bonus; in each
case less legally required withholdings and payable on the Company’s regular
payroll dates over a six month period consistent with the Company’s then current
payroll practice (collectively, the “Severance Payments”). The first Severance
Payment will be made to Executive on the first regular payroll date following
the Release Effective Date. Any payment made to Employee in accordance with this
Section 8 shall be made only to the extent the General Release set forth in
Section 11 becomes irrevocable. The Severance Payments will be made without
prejudice to Executive’s right to obtain other employment at any time following
the Termination Date. The Company shall also pay the health insurance premiums
for continued health insurance coverage for Executive for a period of twelve
(12) months following the Termination Date; provided, however, that Executive
timely elects continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), within the time period
prescribed pursuant to COBRA.
     9.     Executive understands that, notwithstanding Section 11 or anything
else in the Agreement, the Company’s Standard Confidentiality Agreement which he
signed during his employment will remain in full force and effect as both of
these documents contain obligations which continue after the effective date of
his termination. Executive agrees to comply with all such continuing
obligations.
     10.     Executive agrees that in the future he will not libel, slander or
disparage the Company or its current or former directors, management, business
products or services to any person or entity. The Company agrees that it will
instruct its directors and its executive officers not to libel, slander or
disparage Executive to any person or entity.
     11.     In exchange for the consideration described above, Executive, on
the one hand, does hereby forever irrevocably and unconditionally fully release
and discharge the Company and its predecessors, successors, subsidiaries, and
their past and current officers, directors, agents, employees, partners,
shareholders and affiliates (hereinafter collectively referred to as the
“Released Parties”) from any and all claims, known or unknown, which he has or
might otherwise have had against the Released Parties arising prior to the date
he signs this Agreement, and the Company, on the other hand, does hereby forever
irrevocably and unconditionally fully release and discharge Executive and his
heirs, successors and assigns, from any and all claims,

(3)



--------------------------------------------------------------------------------



 



known or unknown, which it has or might otherwise have had against Executive
arising prior to the date Executive signs this Agreement, in each case regarding
any aspect of Executive’s employment, compensation, the termination of his
employment with the Company, the Age Discrimination in Employment Act of 1967,
the Americans with Disabilities Act of 1990, Title VII of the Civil Rights Act
of 1964, 42 U.S.C. section 1981, the Fair Labor Standards Acts, the WARN Act,
the California Fair Employment and Housing Act, California Government Code
section 12900, et seq., the Unruh Civil Rights Act, California Civil Code
section 51, all provisions of the California Labor Code; the Employee Retirement
Income Security Act, 29 U.S.C. section 1001, et seq., all as amended, any other
federal, state or local law, regulation or ordinance or public policy, contract,
tort or property law theory, or any other cause of action whatsoever that arose
on or before the date Executive signs this Agreement. Executive’s release of the
Company contained in this Paragraph 11 and in Paragraphs 12-14 shall not include
any rights, claims or entitlements Executive has or may later have to
indemnification under his Indemnification Agreement with the Company dated
March 3, 2005, which remains in full force and effect, or pursuant to the
Company’s Articles of Incorporation, or to whatever coverage Executive may have
under the Company’s directors and officers insurance policy, for acts and
omissions when Executive was an officer or director of the Company.
     12.     It is further understood and agreed that as a condition of this
Agreement, all rights under Section 1542 of the Civil Code of the State of
California are expressly waived by Executive and the Company. Such Section reads
as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
               Thus, for the purpose of implementing a full and complete release
and discharge of the Executive and the Released Parties (i) Executive expressly
acknowledges that this Agreement is intended to include and does include in its
effect, without limitation, all claims which Executive does not know or suspect
to exist in his favor against the Released Parties at the time of execution
hereof, and that this Agreement expressly contemplates the extinguishment of all
such claims; and (ii) the Company expressly acknowledges that this Agreement is
intended to include and does include in its effect, without limitation, all
claims which the Company does not know or suspect to exist in his favor against
Executive at the time of execution hereof, and that this Agreement expressly
contemplates the extinguishment of all such claims.
     13.     Executive agrees to withdraw with prejudice all complaints or
charges, if any, he has filed against any of the Released Parties with any
agency or court. Executive agrees that he will not file any lawsuit, complaint,
or charge against any Released Party based on the claims released in this
Termination Agreement and General Release. The Company agrees that it will not
file any lawsuit, complaint, or charge against Executive based on the claims
released in this Termination Agreement and General Release.

(4)



--------------------------------------------------------------------------------



 



     14.     The release in this Agreement includes, but is not limited to,
claims arising under federal, state or local law for age, race, sex or other
forms of employment discrimination and retaliation. In accordance with the Older
Workers Benefit Protection Act, Executive hereby knowingly and voluntarily
waives and releases all rights and claims, known or unknown, arising under the
Age Discrimination in Employment Act of 1967, as amended, which he might
otherwise have had against the Released Parties. Executive is hereby advised
that he should consult with an attorney before signing this Agreement and that
he has 21 days in which to consider and accept this Agreement by signing and
returning this Agreement to Virgil Thompson, the Chairman of the Company’s
Compensation Committee. In addition, Executive has a period of seven days
following his execution of this Agreement in which he may revoke the Agreement.
If Executive does not advise Virgil Thompson by a writing received by him within
such seven day period of Executive’s intent to revoke the Agreement, the
Agreement will become effective and enforceable upon the expiration of the seven
days.
     15.     Executive acknowledges that this Agreement will be filed by the
Company with the Securities and Exchange Commission, in accordance with the
Company’s filing obligations under the Securities Exchange Act of 1934.
     16.     Executive represents that he has returned to the Company all
proprietary or confidential information and property of the Company, including
but not limited to the laptop computer, all keys to the office and leased
automobile, all fobs, credit cards, files, records, access cards, equipment and
other Company owned property, records or information in his possession,
including all copies thereof in whatever form, including any and all electronic
copies.
     17.     Executive acknowledges that he is aware of his obligations under
the Federal securities laws relating to trading in the Company’s securities
while in possession of material, non-public information about the Company.
Executive further acknowledges that he is aware of his reporting obligations
under Section 16(a) of the Securities Exchange Act of 1934 and that, from
January 1, 2007 to the Termination Date, he properly and timely filed all forms
required by such Section.
     18.     Any and all disputes connected with, related to or arising from
this Termination Agreement and General Release will be settled by final and
binding arbitration in accordance with the rules of the American Arbitration
Association as presently in force. The parties hereby incorporate into this
agreement all of the arbitration provisions of Section 1283.05 of the California
Code of Civil Procedure. The arbitration shall be instead of any civil
litigation. This means that all parties are waiving any right a jury trial, and
that the arbitrator’s decision shall be final and binding to the fullest extend
permitted by law and enforceable by any court having jurisdiction thereof.
Judgment upon any award rendered by the arbitrators may be entered in any court
having jurisdiction. If any arbitration is commenced under this Agreement due to
an asserted breach or to enforce its terms, the prevailing party shall be
entitled to recover costs and reasonable attorneys’ fees.

(5)



--------------------------------------------------------------------------------



 



     19.     This Termination Agreement and General Release shall not be
construed against any party merely because that party drafted or revised the
provision in question, and it shall not be construed as an admission by the
Released Parties of any improper, wrongful, or unlawful actions, or any other
wrongdoing against Executive, and the Released Parties specifically disclaim any
liability to or wrongful acts against Executive.
     20.     This Agreement may be modified only by written agreement signed by
both parties.
     21.     In the event any provision of this Agreement is void or
unenforceable, the remaining provisions shall continue in full force and effect.
     22.     This Termination Agreement and General Release, along with
Company’s Standard Confidentiality Agreement and the Indemnification Agreement
between Company and Executive dated March 3, 2005, which are incorporated herein
by this reference, constitute the entire agreement between the parties regarding
the subject matter hereof, and supersede any and all prior and contemporaneous
oral and written agreements.
     23.     This Termination Agreement and General Release may be executed in
one or more counterparts and by facsimile or email, each of which shall be
deemed an original but all of which shall constitute a single document.

         
 
      EXECUTIVE
 
       
Dated:
  June 19, 2007   /s/ James L. Fares
 
       
 
      James L. Fares
 
       
 
      QUESTCOR PHARMACEUTICALS, INC.
 
       
Dated:
  June 20, 2007   /s/ Virgil Thompson
 
       
 
      Virgil Thompson, Chairman of the
 
      Compensation Committee of the Board of
 
      Directors

(6)



--------------------------------------------------------------------------------



 



EXHIBIT A
     Executive may (but is not required to) exercise his stock options, to the
extent vested as of the Termination Date, by exercising the right (the “Net
Exercise Right”) to receive the Option Shares on a net basis, such that, without
the payment of cash, the Optionee would receive, before withholding, that number
of Option Shares otherwise issuable upon exercise of the Option less that number
of Option Shares having an aggregate trading price of the stock (based on the
closing price on the day of exercise) equal to the aggregate Exercise Price that
would otherwise have been paid by the Executive of the Option Shares (the
“Surrendered Option Shares”). The Executive may not exercise a Net Exercise
Right unless the aggregate trading price of the Option Shares receivable upon
exercise of the Option is sufficient to satisfy the payment of the aggregate
Exercise Price. The number of Option Shares to be issued pursuant to the
Executive’s exercise of the Net Exercise Right shall be computed using the
following formula (before withholding):
     X = Y (A - B)
     Where: X = the number of Option Shares to be issued to the Optionee upon
exercise of the Net Exercise Right;
     Y = the number of Surrendered Option Shares to be surrendered upon exercise
of the Net Exercise Right;
     A = the Fair Market Value of the Common Stock at the time the Net Exercise
Right is exercised; and
     B = the Exercise Price.

(7)